Citation Nr: 1741899	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction is currently retained by the RO in Detroit, Michigan.

By way of background, the RO initially granted service connection for type II diabetes mellitus and assigned a 20 percent rating effective April 2008.  In April 2009, the RO received a statement by the Veteran that it treated as a request for reconsideration.  The appeal arises from a November 2009 rating decision representing the reconsideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin and a restricted diet; but not by the regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

VA provided examinations in December 2008 and October 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's representative, citing to Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993), contends in his brief that the Board remand for an additional examination as the previous examination is too remote to evaluate the current severity of the condition. Nevertheless, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

VA outpatient and private treatment records dated through February 2016 reflect the Veteran reportedly functioned well and was encouraged to exercise and engage in increased activity by his treating sources. As there is no evidence of worsening, the Board finds the October 2012 VA examination is still representative of the Veteran's current disability level. Therefore, the Board did not have a duty to obtain another examination in this case. 

For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the service-connected diabetes mellitus has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's type II diabetes mellitus is currently rated under Diagnostic Code 7913, covering diabetes mellitus, and is assigned a 20 percent rating. See 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. Finally, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The rating criteria for diabetes are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Based upon the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for type II diabetes mellitus is not warranted. The Veteran competently asserted that he takes insulin for his type II diabetes mellitus and is on a restricted diet. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran, however, has not indicated whether he was instructed to avoid strenuous occupational or recreational activities, and denied such restrictions to the October 2012 examiner. Alternatively, even if the Veteran contends a regulation of activities, medical evidence of such a restriction is required in order for an increased rating to be warranted. Camacho, 21 Vet. App. at 363-64. Therefore, the issue of whether an increased rating for type II diabetes mellitus is warranted must be determined based on the medical evidence of record.

The record reflects the Veteran was provided with VA examinations in December 2008 and October 2012. In each examination, the Veteran reported compliance with his proscribed diabetic diet and stated he takes insulin for his type II diabetes mellitus. He further noted to the examiners that he did not feel that his diabetes in any way affects his occupational functioning or his activities of daily living, and that he does not require regulation of activities as part of medical management for diabetes mellitus. Neither examiner indicated the Veteran needed restricted activities. There is no evidence that either examiner was not competent or credible and as the reports were based on accurate facts and objective examinations, the Board finds them to be entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Concerning the Veteran's VA and private treatment records, the Veteran voiced complaints of restrictions in weight-bearing activity and moderate limitations in activities. Treatment records, however, are silent for any notations indicating that any medical professional has restricted the Veteran's activities due to his type II diabetes mellitus. Camacho, 21 Vet. App. at 363-64. Rather, VA treatment records reflect that the Veteran had been encouraged to exercise to the extent possible, particularly to go on walks before and after work. In May 2010, the Veteran reported that he performed independent activities of daily living and drove. More recently from April 2015 to January 2016, the VA outpatient records reflect the Veteran engaged in stationary bicycle riding, water aerobics, and golf. Based on the medical evidence of record, the Board finds that the Veteran's type II diabetes mellitus does not require the regulation of activities as contemplated by the Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913. Therefore, an increased rating for type II diabetes mellitus is not warranted. Id.; Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 363-64.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has held employment as he indicated to the December 2008 and October 2012 VA examiners.  He reported that he did not feel that his diabetes in any way affects his occupational functioning and that he does not require regulation of activities as part of medical management for diabetes mellitus.  Examiners at that time concurred.  In February 2014, the RO granted a TDIU based on the combined impairment of all service connected disabilities, effective January 30, 2012.   The Board finds that the weight of lay and medical evidence is that a TDIU was not warranted based solely on diabetes prior to that date.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied. 


ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


